974 F.2d 1332
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Ray THOMPSON, Plaintiff-Appellant,v.COMMONWEALTH of Virginia;  Edward W. Murray, Director,Defendants-Appellees.
No. 92-6479.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1992Decided:  August 28, 1992

Anthony Ray Thompson, Appellant Pro Se.
Before HALL, PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
Anthony Ray Thompson appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Thompson v. Commonwealth of Va., No. CA-92-301-2 (E.D. Va.  Apr. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED